INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, Wisconsin53233 June 5, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust(the “Trust”) File Nos. 333-122901 and 811-21719 on behalf of the Oak Ridge Large Cap Growth Fund and the Oak Ridge Small Cap Growth Fund The Trust is filing Post-Effective Amendment No. 525 to its Registration Statement under Rule 485(a)(2) to create two new series, the Oak Ridge Large Cap Growth Fund and the Oak Ridge Small Cap Growth Fund. Please direct your comments to the undersigned at (626) 914-1041.Thank you. Sincerely, /s/Rita Dam Rita Dam Treasurer
